Citation Nr: 0825707	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a left hand 
disability.

3. Entitlement to service connection for a right wrist 
disability.

4. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from August 1953 to August 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO denied entitlement to 
service connection for a low back, left hand, right wrist, 
and left knee disabilities.

As the RO granted the claim of entitlement to special monthly 
pension based on the need for regular aid and attendance, 
this issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A comprehensive review of the claims folder reflects that VA 
has not requested or obtained all records of VA treatment.  
VA treatment records dated October 1996 and correspondence 
from the appellant dated January 2000 reflect that he 
received treatment at Walla Walla VA Medical Center (VAMC).  
Also, at his May 2006 hearing before the RO, the appellant 
reported VA treatment in South Carolina soon after discharge.  
VA treatment records from Walla Walla and South Carolina have 
not been requested and are not located in the claims folder.

Additionally, in May 1999, the RO requested private medical 
records located at St. Alphonus Regional Medical Center 
(RMC).  In June 1999, the facility responded that 
insufficient identifying information had not been provided.  
No records were released.  The RO did not thereafter notify 
the appellant of the result or attempt to obtain the 
requisite information so that those records could be 
obtained.

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a 
duty to assist claimants in the development of their claims 
and is responsible for obtaining records of VA treatment or 
other federal records located with a federal agency.  
Additionally, VA must inform the appellant of the reasons any 
attempt to obtain private medical records was unsuccessful.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
treatment at the Walla Walla and South 
Carolina VAMCs.  All attempts to obtain 
these records and the VAMC response should 
be associated with the claims folder.

2.  The RO should obtain the requisite 
identifying information necessary for 
release of the appellant's medical records 
located at St. Alphonus RMC along with an 
authorization for release of medical 
records from the appellant.  Thereafter, 
the RO should request the appellant's 
medical records from St. Alphonus RMC.  
All attempts to obtain these records and 
the any response should be associated with 
the claims folder.  The appellant should 
be notified if no records are obtained and 
the reasons therefor.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




